IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                          Assigned on Briefs November 16, 2001

                 MARTIN WALKER v. STATE OF TENNESSEE

                       Appeal from the Tennessee Claims Commission
                       No. 20001703    Michael S. Lacy, Commissioner

                                   FILED JANUARY 17, 2002

                                 No. E2001-00629-COA-R3-CV


Martin Walker, an inmate in the Penal System of this State, filed two separate claims against the
State in the amount of $30,000 and $1,000,000, alleging his constitutional rights of equal protection
and due process were violated. The State’s response contends that the claims he makes are not
authorized against the State by T.C.A. 9-8-307(a), and also that both claims are barred by the one-
year Statute of Limitations. The Claims Commissioner dismissed his claims and we affirm.

  Tenn.R.App.P. 3 Appeal as of Right; Judgment of the Claims Commissioner Affirmed;
                                   Cause Remanded

HOUSTON M. GODDARD , P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS
and CHARLES D. SUSANO, JR., JJ., joined.

Martin Walker, Mountain City, Tennessee, Appellant, Pro Se

Paul G. Summers, Attorney General and Reporter, Michael E. Moore, Solicitor General, and
Stephanie R. Reevers, Associate Deputy Attorney General, Nashville, Tennessee, for the Appellee,
State of Tennessee


                                            OPINION

        Martin Walker appeals dismissal of two separate claims, the first in the amount of $30,000
and the second $1,000,000, against the State of Tennessee, wherein he alleges his constitutional
rights of equal protection and due process were violated.

      The principal thrust of his argument was that the public defender representing him was
incompetent, resulting in his conviction and incarceration.

       The record discloses that Mr. Walker has filed six post-conviction petitions pursuant to Title
40, Chapter 30, all of which have been denied, the last one by order filed December 18, 1997, in
Davidson County. As to his last post-conviction appeal, which was found adversely to him by the
Court of Criminal Appeals, the Supreme Court, on June 8, 1998, denied his application for
permission to appeal.

       The State defends his claims upon two grounds. First, because the action he alleges is not
one authorized against the State by T.C.A. 9-8-307(a) and that his cause of action is barred by the
one-year Statute of Limitations.

      Although the Claims Commissioner did not specify the grounds relied upon in dismissing
Mr. Walker’s claims, we conclude his dismissal was appropriate on both grounds.

       We find the Claims Commissioner acted properly in denying his claims and affirm his
decision. The cause is remanded for collection of costs below. Costs of appeal are adjudged against
Mr. Walker.



                                             _________________________________________
                                             HOUSTON M. GODDARD, PRESIDING JUDGE




                                                -2-